Citation Nr: 0301034	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
December 1995.  

This appeal is before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection 
for a possible mood disorder.  

In March 2002, the Board undertook development on the 
issue of entitlement to service connection for a 
psychiatric disability, to include a mood disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  After development was completed, the 
Board's December 2002 letter provided notice as required 
by Rule of Practice 903, and the veteran's January 2003 
statement asserted that she had no further evidence or 
argument to present.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  The 
issue of entitlement to service connection for a 
psychiatric disability, recharacterized to include bipolar 
disorder, is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence includes an Axis I diagnosis of 
bipolar disorder.  

2.  The medical evidence documents diagnosis and treatment 
of mood swings in service and continuity of symptomatology 
since service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Technically, the VA has not complied with its duty to 
inform the veteran in the development of the claim because 
the veteran has not been told which party is responsible 
for obtaining specific pieces of evidence.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and 
which evidence the VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West. Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Because the veteran's January 2003 statement asserted that 
she had no further evidence or argument to present, the 
Board will proceed with a decision.  There will be no 
prejudice to the veteran because service connection can be 
established based on the evidence of record.  

In any event, the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  
The veteran received a VA mental disorders examination in 
August 2002, and the RO obtained the available service 
medical records and medical records from the identified 
health care providers.  The veteran and her representative 
filed lay statements with the RO, and the veteran declined 
the opportunity for a hearing.  The RO's July 1998, 
October 1998, February 1999, October 1999, May 2000, 
December 2001, July 2002, and December 2002 letters to the 
veteran, the October 1998 rating decision, and the January 
1999 and May 2000 statements of the case informed the 
veteran of the applicable laws and regulations and the 
evidence needed to substantiate the claim.  The VA has 
fulfilled its duty to assist the veteran because she was 
informed of the applicable laws and regulations and the 
evidence needed to substantiate the claim, provided ample 
opportunity to submit such evidence, and VA has obtained 
such evidence or confirmed its unavailability.  
Quartuccio, 16 Vet. App. at 187; McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that 
the psychiatric disability was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

The medical evidence includes a current Axis I diagnosis 
of bipolar disorder, according to the DSM-IV.  A valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  If diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  See 
38 C.F.R. § 4.125(a).  The August 2002 VA Axis I diagnosis 
is bipolar II disorder.  

The service medical records show that the veteran's 
psychiatric health was normal at the July 1977 enlistment 
examination and that she had no current complaints and no 
history of medical problems.  A veteran will be considered 
to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  No psychiatric 
disorders appeared in the July 1977 enlistment examination 
report.  While an August 2002 VA mental disorders examiner 
opined that the veteran's mood disorder probably existed 
before service, he also noted that she had no formal 
psychiatric history prior to service.  This medical 
opinion is consistent with the veteran's August 2002 
statements that she kept her emotions to herself and did 
not seek medical help for emotional problems before 
service.  Despite the opinion that a mood disorder 
probably preexisted service, the examiner clearly agrees 
that there was no psychiatric history prior to service.  
Therefore, clear and unmistakable evidence has not been 
submitted to rebut the presumption of soundness.  

The medical evidence documents the first diagnosis and 
treatment of a mood disorder in service and continuity of 
symptomatology since service.  According to service 
medical records, the veteran received treatment for mood 
swings in February 1984 and depressed mood in March 1990.  
Although her psychiatric health was deemed normal and she 
denied a history of psychosis at the July 1995 retirement 
examination, post-service medical records document ongoing 
VA psychological counseling since service.  In December 
1997, a VA psychologist referred the veteran to the VA 
psychiatric clinic for evaluation of possible mood 
disorder.  The veteran's ongoing treatment supports 
entitlement to service connection because continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

For all these reasons, a preponderance of the evidence 
supports the claim, and service connection must be 
granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

